Citation Nr: 0914678	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 ratings decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois. 

The record shows that the Veteran, in October 2004, filed a 
notice of disagreement to the July 2004 rating decision that 
assigned an initial 50 percent rating for service-connected 
post-traumatic stress disorder (PTSD).  By a subsequent 
rating decision dated in July 2005, the initial rating for 
service-connected PTSD was increased to 70 percent.  In 
September 2005, the Veteran indicated that he believed his 
service-connected PTSD warranted a 70 percent disability 
rating.  Although the issue was certified as being on appeal, 
the Board does not have authority to adjudicate the issue of 
entitlement to an initial rating in excess of 70 percent for 
PTSD.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
("[W]here ... the claimant expressly indicates an intent 
that adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor Board has authority 
to adjudicate those specific claims, absent a subsequent 
request or authorization from the claimant or his or her 
representative").


FINDING OF FACT

The medical evidence of record does not relate the Veteran's 
tinnitus to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for tinnitus, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Prior to adjudication of the 
Veteran's claim, a January 2005 letter satisfied the duty to 
notify provisions except as to the requirement to provide the 
claimant with notice of the laws and regulations governing 
disability ratings and effective dates.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Although the letter did not notify 
the Veteran of the criteria to establish effective dates or 
the assignment of disability evaluations, there is no 
prejudice to the claimant because the preponderance of the 
evidence is against service connection for tinnitus.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although Veterans Claims Assistance Act of 2000 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
Specifically, the record shows that the RO has obtained and 
associated with the claims file all identified and available 
service and post-service treatment records.  The record also 
shows the Veteran was afforded VA examinations in May 2004, 
June 2004, and May 2005.  Finally, in a February 2005 
statement in support of his claim, the Veteran acknowledged 
receipt of the January 2005 VCAA letter and stated, "All I 
can offer about my chronic tinnitus is that I have had the 
condition ever since my tour of duty in Vietnam."  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding that 
if, after VA provides a content-compliant VCAA notice, the 
claimant informs VA that there is no further evidence to 
submit, the failure by VA to conduct a subsequent 
readjudication is not prejudicial).  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's representative's requested in February 2009 
that the Board remand for a proper nexus opinion because, 
during the May 2005 VA examination, the examiner failed to 
address the claimant's repeated statements that he had 
tinnitus since service.  However, a review of the examination 
report indicates that the examiner reviewed the claims file 
and specifically noted the Veteran's statements regarding the 
length of time he had experienced tinnitus.  Specifically, he 
noted that the Veteran reported he could not remember exactly 
when his tinnitus had started and that it was not as 
noticeable in the beginning years but that he had become more 
conscious of it later on.  Therefore, the Board finds the VA 
examination adequate and a remand for another VA examination 
is not required.  See McLendon v. Nicholson, 20 Vet. App. 79, 
84 (2006) (finding that if there is sufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim, he may proceed to do so without providing a 
medical examination). 

The Veteran's representative in February 2009 further argued 
that, "it is possible that the Veteran's [service treatment 
records] are incomplete as there is only one page front and 
back reflecting medical treatment (other than optical or 
dental) during 2 years of service."  The Board finds that 
the Veteran's service treatment records are sufficiently 
complete, as they include examination results from May 1965, 
April, May, and September 1967, March, April, and December 
1968, and April and October 1969.  Included in these medical 
records are three separate reports of normal hearing, as well 
as a statement of the Veteran's present health in his own 
words.  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (finding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant). 
 
In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 
 
Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).

The medical evidence of record shows the first complaint and 
diagnosis for tinnitus in the May 2004 VA examination. 

The Veteran claims that he has had tinnitus ever since his 
tour of duty in Vietnam.  The Veteran contends that he was in 
combat infantry while in Vietnam, with exposure to 50 caliber 
firearms and M60s.  The evidence of record shows that the 
Veteran earned the Combat Infantryman's Badge.  In the case 
of any veteran who has engaged in combat with the enemy in 
active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304 (2008).  The effect of this law is that service 
connection will not be precluded for combat veterans simply 
because of the absence of notation of a claimed disability in 
the official service records.  However, the law does not 
create a presumption of service connection, and service 
connection remains a question that must be decided based on 
all the evidence in the individual case.  Smith v. Derwinski, 
2 Vet. App. 137 (1992).  This law deals with the question of 
whether a particular disease or injury was incurred or 
aggravated in service, not the questions of either current 
disability or nexus to service.  In this case, exposure to 
acoustic trauma in a combat situation is consistent with the 
circumstances, condition or hardships of such service.  

The Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatment for tinnitus.  In medical 
histories provided by the Veteran during an April 1967 
examination and at the October 1969 separation examination, 
he reported that he had never had ear, nose or throat trouble 
or hearing loss, and that his present health condition was 
"good."  

The Veteran's statements are competent evidence as to what he 
sees and feels; for example, his statements are competent 
evidence that he experienced ringing in his ears since 
serving in Vietnam.  See Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).  Nevertheless, during the Veteran's 
June 2004 examination for hearing loss, the Veteran reported 
that he no longer detected any tinnitus since a cerumen 
impaction had been removed in May 2004.  While the Veteran 
reported that he had tinnitus since service, the May 2005 VA 
examiner stated that the Veteran reported tinnitus for more 
than 20 years, but could not remember exactly when his 
tinnitus started.  The Veteran's representative argued in 
February 2009 that since service-connection is in effect for 
post-traumatic stress disorder, the Veteran's memory might 
not have been intact on the date of his VA examination in May 
2005 for tinnitus.  In these circumstances, the independent 
medical evidence of record, which is negative for complaints, 
diagnoses, or treatment for tinnitus for more than thirty 
years post-service, is more probative than unsubstantiated 
speculations by the Veteran's representative.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

Additionally, the length of time between the Veteran's 
separation from active duty in 1969 and the first complaint 
of tinnitus over thirty years later in 2004 is persuasive 
evidence against continuity of symptomatology.  See Mense, 1 
Vet. App. at 356.  Entitlement to service connection 
generally requires that it be shown not only that disease or 
injury was present in service, but also that the disease or 
injury has resulted in continuing or residual disability.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b)

Importantly, there is no medical evidence in the record of a 
causal association or link between the post-service tinnitus 
and an established injury, disease, or event of service 
origin.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
the May 2005 VA examiner, after noting that "the Veteran was 
in combat infantry for one year with exposure to fifty-
caliber firearms and M60s," opined that "tinnitus was less 
likely as not caused by or a result of service based on 
evidence in the claims file of normal hearing at discharge 
and no mention of ear or hearing concerns coupled with the 
Veteran's history of not knowing the date when the tinnitus 
first occurred." 

While the Veteran believes his tinnitus is due to his 
exposure to noise without ear protection while in the 
military, this statement is not competent evidence as to the 
etiology of his current tinnitus because as a lay person, he 
does not have the required medical expertise to give such an 
opinion.  Evans v. West, 12 Vet. App. 22 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  

Accordingly, service connection for tinnitus is not 
warranted.  In reaching this conclusion, the Board has 
considered the doctrine of reasonable doubt.  38 U.S.C.A. 
§ 5107(b).  However, as the preponderance of the evidence is 
against the Veteran's claims, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


